Citation Nr: 0209301	
Decision Date: 08/07/02    Archive Date: 08/12/02

DOCKET NO.  99-14 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for numbness of the left hand as a result of 
VA treatment.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, that denied service connection for 
compensation under 38 U.S.C.A. § 1151 for numbness of the 
left hand as a result of VA treatment.  In December 2000, the 
Board remanded this matter in order for the RO to determine 
whether a previous rating decision by the RO, dated in 
January 1997, had been timely appealed.  The RO has 
determined that the January 1997 rating decision was not 
timely appealed and had become final prior to the receipt of 
the veteran's notice of disagreement at the RO in April 1998.  
Instead, the statement received in April 1998 was considered 
a new claim.  The RO determined that the evidence submitted 
along with the attempt to reopen the claim constituted new 
and material evidence.  The RO has continued the denial of 
the claim for compensation under 38 U.S.C.A. § 1151.  The 
case has been returned to the Board.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  
In light of the Board's legal duty to determine whether the 
veteran has submitted new and material evidence to reopen his 
previously denied claim, the issue certified by the RO has 
been rephrased as noted on the title page.


FINDINGS OF FACT

1.  An unappealed January 1997 rating decision denied the 
veteran's claim of 1151 on the basis that the veteran had 
symptoms of numbness of the left hand prior to VA surgery and 
there was no additional disability shown following VA 
treatment. 

2.  The additional evidence presented since January 1997 
decision does not show that the veteran has increased 
disability of numbness of the left hand due to VA treatment. 


CONCLUSIONS OF LAW

1.  A January 1997 rating decision which denied service 
connection for numbness of the left hand, then characterized 
as numbness of the first, second and third fingers of the 
left hand, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  The additional evidence presented since January 1997 is 
not new and material, and the claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for numbness of the 
left hand as a result of VA treatment has not been reopened.  
38 U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2000), § 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA
During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  As noted, 
however, the regulatory provisions affecting the adjudication 
of claims to reopen a finally decided claim are applicable 
only to claims received on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the record contains documents from the 
RO notifying the veteran of the evidence needed to 
successfully proceed with his claim.  In July 2001, the 
veteran was sent a letter regarding the duty to assist 
provisions of the VCAA.  In April 1999, the RO issued a 
Statement of the Case indicating that the veteran's claim was 
denied because there was no additional disability shown.  
Supplemental Statements of the Case were issued in March and 
October 2001.  Since these communications meet the standard 
set by the VCAA, the Board finds that no further development 
is needed.  

38 U.S.C.A. § 1151
When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West Supp. 2001); 38 C.F.R. § 3.358 (2001). 
38 U.S.C.A. § 1151 has recently been amended, and the amended 
statute indicates that a showing of negligence or fault is 
necessary for entitlement to compensation for claims filed on 
or after October 1, 1997.  But see generally Brown v. 
Gardner, 513 U.S. 115 (1994) (for claims filed prior to 
October 1, 1997, a claimant is not required to show fault or 
negligence in medical treatment); see also Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury. 38 C.F.R. § 3.358(b)(1) (2001).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized. 38 C.F.R. § 
3.358(b)(2) (2001).  The Board notes that the veteran's 
initial claim was filed prior to the regulation change, while 
the current claim was filed after the change.  

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  38 C.F.R. § 
3.358(c)(1) (2001).  The mere fact of aggravation alone will 
not suffice to make the disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, an examination, or 
medical or surgical treatment.  38 C.F.R. § 3.358(c)(2) 
(2001).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.358(c)(3) (2001).

New and Material Evidence Analysis
The veteran has asserted that he incurred numbness of the 
left hand as a result of surgery that he underwent at a VA 
facility in May 1995.  He had reported  problems with 
tingling and numbness since this surgery.  However, the new 
evidence merely demonstrates that his symptoms before and 
after the VA surgery were not different, and no increase in 
disability resulted from the VA surgery.  Again, this was the 
reason the RO denied the claim in January 1997.  Thus, the 
evidence is not new and material

An original claim for 1151 benefits was denied by the RO in a 
January 1997 rating decision.  That decision was based on a 
finding that the evidence of record did not establish that 
the veteran sustained additional disability as a result of VA 
surgery.  The evidence considered at that time included the 
veteran's service personnel and medical records, and records 
related to the May 1995 surgery.  These showed that in May 
1995, the veteran underwent excision of a ganglion cyst of 
the left wrist and excision of a scar related to Dupuytren 
contracture at the palm of the ring and small finger, also 
referred to as the 4th and 5th digits, of the left hand at a 
VA facility.  The veteran had reportedly burned his hand in 
March 1995 over this area while he was on the job.  
Immediately prior to the surgical procedure, the veteran 
signed a consent form as to the attendant risks of the 
surgery.  The veteran was noted to have tolerated the 
procedure well following the surgery.  Treatment records 
following the surgery show that the veteran remained 
symptomatic.  In November 1995, he noted numbness in the 
hand.  Nerve conduction studies, however, were negative.  In 
January 1996, the veteran underwent left carpal tunnel 
release.  In October 1996, the veteran underwent a VA 
examination of the left hand.  Left carpal tunnel syndrome 
with persisting sensory abnormalities, unsuccessful surgery, 
was the pertinent diagnosis.  The October 1996 neurology 
examiner indicated that the veteran had a history of having 
developed problems with his left hand about six to seven 
years earlier.  Following examination, the examiner found 
that the findings shown made a diagnosis of carpal tunnel 
syndrome unlikely; he indicated that the veteran may have had 
carpal tunnel syndrome at one time, but if so, had recovered 
from it.  He opined that the veteran's current complaints of 
continued numbness of the first, second, and third digits of 
the left hand might be due to other causes such as an 
intracranial etiology since his electrodiagnostic studies 
were not conclusive for a carpal tunnel syndrome. 

In the January 1997 rating decision, compensation was denied 
because the evidence did not show additional disability as a 
result of VA treatment.  In a letter dated in January 1997, 
the veteran was notified of that decision and of his 
appellate rights but did not seek appellate review within one 
year of notification.  Therefore, that decision is final and 
is not subject to revisions upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In April 
1998, the veteran sought to reopen his claim.  When a claim 
to reopen is presented, a two-step analysis is performed.  
The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

With regard to the change in the standard for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151, the Board 
notes that the January 1997 rating decision applied 38 
U.S.C.A. § 1151 as it was prior to the amendment for claims 
filed on or after October 1, 1997.  At that time, under Brown 
v. Gardner, 513 U.S. 115 (1994), a claimant was not required 
to show fault or negligence in medical treatment.  see also 
Karnas v. Derwinski, 1 Vet. App. at 312-13.  The claim was 
denied because no additional disability was shown.  Thus, 
whether there was or was not fault or negligence was 
irrelevant.  In any case, as the January 1997 claim was 
final, and the claim to reopen was submitted in April 1998, 
the new law is applicable.  

In this case, the additional evidence submitted since the 
final January 1997 rating decision includes hearing 
testimony, medical records relating to the VA treatment in 
question including the 1995 surgery, records relating to the 
veteran's claim for workers' compensation, and statements 
from the VA doctor who treated the veteran.  The Board finds 
that the reports that relate directly to the VA treatment are 
not new as they were of record at the time of the previous 
denial.  However, there are additional records that are new, 
as they were not associated with the claims file at the time 
of the January 1997 rating decision.  None of these records 
contains a finding that the veteran's symptoms have worsened, 
or that he has incurred additional disability as a result of 
the VA treatment including surgeries.  A contract VA 
orthopedic physician in May 1998 who had been treating the 
veteran indicated that the veteran still had some kind of 
neurologic symptoms in his hand which he had been unable to 
pinpoint at that time and noted that nerve conduction studies 
were normal.  He noted that the veteran's condition was 
static and that he continued to have numbness in the left 
hand especially the thumb, index, and long fingers.  Workers' 
compensation records show that the veteran claimed that in 
March 1995 while acting in the course of his employment, he 
suffered carpal tunnel syndrome in the left hand from 
repetitive work duties.  Related records show that the 
veteran still had numbness in the thumb, index, and long 
fingers in 1997.  Essentially, none of the recently obtained 
evidence shows additional disability as a result of VA 
treatment including surgery.  Accordingly, the Board finds 
that since none of the records submitted since 1997 decision 
are probative of the central issue of whether the veteran has 
additional disability as a result of VA treatment, no new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim.  See 38 C.F.R. § 3.156.  

The Board has also considered the veteran's own statements 
and testimony in which he claims that his condition worsened 
as a result of VA treatment.  These statements, however, are 
merely cumulative of statements made by the veteran at the 
time of the January 1997 rating decision.  Since cumulative, 
they cannot be deemed new and material evidence.  See Smith, 
12 Vet. App. at 314 ("once it was determined that the 
evidence was not new, no further analysis was required, for 
it could not be 'new and material' if it was not 'new.'").

As a whole, the evidence received since the January 1997 
rating decision, when viewed either alone or in light of all 
of the evidence of record, does not tend to show that the 
veteran incurred additional disability of the left hand as a 
result of VA treatment.  Therefore, it follows that new and 
material evidence has not been submitted subsequent to the 
January 1997 rating decision that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for numbness of the 
left hand as a result of VA treatment.  Accordingly, the 
January 1997 rating decision remains final.  



ORDER

New and material evidence not having been submitted to reopen 
a claim for compensation under 38 U.S.C.A. § 1151 (West 1991 
& Supp. 2001) for numbness of the left hand as a result of VA 
treatment, the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

